OPINION — AG — THE AG IS IN RECEIPT OF YOUR LETTER INCLOSING A PRINTED COPY OF THE AMENDED CHARTER FOR THE CITY OF OKMULGEE WHICH WAS APPROVED BY THE GOVERNOR ON THE 12TH DAY OF FEBRUARY 1954, AND STATING THAT, AS PROVIDED FOR IN SAID AMEND CHARTER, THE GOVERNOR SET THE FIRST PRIMARY ELECTION THEREUNDER FOR THE 20TH DAY OF APRIL 1954 AND THE COUNCILMEN ELECTED AT THE TIME TOOK OFFICE ON THE 11TH DAY OF MAY 1954. SO THAT YOU MAY CORRECTLY ADVISE THE COUNTY ELECTION BOARD AS TO THE TERMS OF OFFICE TO BE SHOWN IN THE CERTIFICATES OF ELECTION ISSUED BY SAID BOARD TO THE COUNCILMEN ELECTED AS ABOVE MENTIONED. CITE: 11 O.S.H. 23(B), 11 O.S.H. 37 (JAMES HARKIN)